KYMER, Circuit Judge, dissenting.
I disagree that there is a genuine issue of material fact that precludes summary judgment in this case. Trial will be to the court. “[Wjhere the ultímate fact in dispute is destined for decision by the court rather than by a jury, there is no reason why the court and the parties should go through the motions of a trial if the court will eventually end up deciding on the same record.” TransWorld Airlines, Inc. v. American Coupon Exchange, Inc., 913 F.2d 676, 684 (9th Cir.1990). Here, the historical facts are undisputed, and there are no credibility issues. Even if there are conflicting inferences that could reasonably be drawn from these facts, the judge may resolve them now because he, not a jury, is the finder of fact.
Schmidt’s main argument is that the district-court erred by failing to consider any theory of liability based on alleged violations of Nevada insurance statutes. Even if these theories were timely raised, however, the Nevada statutes upon which Schmidt relies are immaterial if Schmidt failed to accept Underwriters’ renewal offer by January 5, 2000. This is because, as the district court held, his 1999 policy terminated on that date.
Schmidt’s policy covered injuries or disablement resulting from racing activities for twelve months starting January 5, 1999. As January 5, 2000 approached, Schmidt was actually receiving benefits for temporary disability due to injuries suffered in an accident that occurred in October 1999, and was not racing. Although Schmidt has no memory of communicating with John Gorsline in December, Gorsline *890submitted evidence that he sent (and that Schmidt’s fax received) a fax on December 14 reminding Schmidt that his insurance was to expire on January 5, 2000, and that he had to complete and return the “following” motorsport proposal form “[i]n order to start the renewal process.” The form that followed was captioned “Motorsports Renewal Proposal Form.” Gorsline also stated that he had several telephone conversations with Schmidt in mid-December about the need to renew, but that Schmidt never expressed an intent to renew. On January 3, 2000 Gorsline faxed Schmidt again, advising: “Your personal accident insurance plan expires on January 5th.” Gorsline’s letter attached a renewal quote and indicated that renewal would be at a higher premium based on the claim in 1999. The fax stated: “We can put this in force as soon as you approve it, we just need the renewal proposal form completed and returned to us. Based on the time frame, please advise us as soon as possible as to your plans.” There were three attachments: a “Motorsports Renewal Proposal Form,” a “Personal Accident Insurance Quote,” and a bill for $17,800 for insurance from January 5, 2000-January 5, 2001. The renewal quote reflects a twelve month period starting January 5, 2000; coverage for disability and medical expenses arising out of Schmidt’s occupation as a race car driver; and a premium of $17,800. It also notes that “Underwriters reserve the right to alter this quote prior to issuance of the policy. This quote is valid for 30 days.” Schmidt responded the same day with a handwritten note on the bill, stating “Sorry John ... I don’t have a contract to drive yet unfortunately! I’ll call you. — Sam.” Regrettably, given what happened, this note did not accept the offer of renewal, and Schmidt’s coverage expired on January 5. At most, Schmidt’s note countered that he would approve renewal when he did get a contract to drive and would advise Gorsline accordingly. But, critically, he did not approve renewal then, or return the form, as required by the offer to put renewal insurance in force. Schmidt does not contend, and submitted no evidence, that his handwritten response does not mean what it plainly says. And, of course, uncommunicated, subjective intent cannot raise a genuine issue for trial.
Nor did tendering the premium after his accident have the legal effect of accepting the proposal. Prior to this, Schmidt had not let Gorsline know that he had a contract to drive, or that he wanted to trigger renewal coverage. Likewise, he had not returned the “Motorsports Renewal Proposal Form.” Construing the quote in Schmidt’s favor as both locking in the premium and giving him 30 days to respond, and interpreting the premium check as indicating approval of the renewal offer, still he never returned the Motorsports Renewal Proposal Form. Thus, even after the accident he did not take the steps necessary to accept the offer to put renewal coverage in force. Accordingly, having declined renewal coverage before the policy terminated, Schmidt could not retroactively accept it after his accident.
The prior course of dealing between Schmidt and Gorsline does not suggest otherwise for, even though the premium paid when due by Treadway was renegotiated to a lower amount that Schmidt remitted in April 1999, Schmidt had approved the insurance plan and returned the “Motorsports Proposal Form” to Gors-line before coverage was bound.
The result is no different under the Nevada statutes upon which Schmidt relies. A grace period extends the time to pay installments of the premium but has no bearing on the termination date when a policy expires. Similarly, cancellation obligations have no bearing on policies that aren’t cancelled, or on policies that expire by their own terms within a year. Renewal obligations apply to similarly situated *891persons, and there is no suggestion that Underwriters did not treat other race car drivers similarly. Finally, a statutory right to renew is immaterial given that Underwriters in fact offered to renew; Schmidt does not lack coverage because of any failure on Underwriters’ part to make renewal available, but because he failed to accept the offer before his policy terminated. This means that, as of January 6, he had no insurance. Given this view, there is no need for me to reach Underwriters’ argument that it is a surplus lines broker not subject to Arizona insurance law. However, given the majority’s disposition, the district court may need to resolve or certify this unsettled issue.
As I believe the district court got it right, and was entitled to do so on summary judgment, I would affirm.